Case: 17-12531   Date Filed: 02/02/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12531
                        Non-Argument Calendar
                      ________________________

       D.C. Docket Nos. 2:16-cv-14258-DMM; 2:01-cr-14001-DMM-1



CARLOS WILSON,

                                                          Petitioner-Appellant,

                                 versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 2, 2018)

Before ED CARNES, Chief Judge, WILLIAM PRYOR, and ANDERSON, Circuit
Judges.

PER CURIAM:
              Case: 17-12531     Date Filed: 02/02/2018   Page: 2 of 4


      Carlos Wilson appeals the district court’s denial of his 28 U.S.C. § 2255

motion to vacate his sentence.

      Wilson pleaded guilty in 2001 to one count of possession with intent to

distribute more than five grams of crack cocaine in violation of 18

U.S.C. § 841(a)(1). He received a career offender enhancement under § 4B1.2(a)

of the United States Sentencing Guidelines, which were mandatory at that time,

based on prior Florida convictions for burglary and second degree murder. He was

sentenced to 235 months. In 2016 he filed this § 2255 motion, his first, on the

ground that the Supreme Court’s decision in Johnson v. United States, 576 U.S. __,

135 S. Ct. 2551 (2015), which invalidated the Armed Career Criminal Act’s

residual clause as unconstitutionally vague, also invalidated the identically-worded

residual clause in § 4B1.2(a) of the guidelines. He acknowledged the Supreme

Court’s holding in Beckles v. United States, 580 U.S. __, 137 S. Ct. 886, 890

(2017), that the advisory guidelines are not subject to vagueness challenges, but

argued that Beckles does not apply here because he was sentenced when the

guidelines were mandatory. The district court rejected that argument based on

prior panel precedent and denied his motion. This is Wilson’s appeal.

      We have held that “[t]he Guidelines — whether mandatory or advisory —

cannot be unconstitutionally vague because they do not establish the illegality of

any conduct and are designed to assist and limit the discretion of the sentencing


                                         2
                Case: 17-12531        Date Filed: 02/02/2018       Page: 3 of 4


judge.” In re Griffin, 823 F.3d 1350, 1354 (11th Cir. 2016). That decision

forecloses Wilson’s argument that § 4B1.2(a) is unconstitutionally vague in light

of Johnson. See Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th Cir. 2001)

(“[Under the] prior panel precedent rule of this Circuit, the holding of the first

panel to address an issue is the law of this Circuit, thereby binding all subsequent

panels unless and until the first panel’s holding is overruled by the Court sitting en

banc or by the Supreme Court.”). His argument that In re Griffin is not binding

because it involved an application to file a second or successive petition under 28

U.S.C. § 2255 fails because “our prior-panel-precedent rule applies with equal

force as to prior panel decisions published in the context of applications to file

second or successive petitions.” In re Lambrix, 776 F.3d 789, 794 (11th Cir.

2015). 1 And his argument that Beckles undermines In re Griffin to the point of

abrogation also fails because, as he admits, Beckles did not address whether the

mandatory guidelines are subject to a vagueness challenge. See Beckles, 137 S.

Ct. at 890. Because Beckles is not directly on point, In re Griffin remains binding.

See United States v. Kaley, 579 F.3d 1246, 1255 (11th Cir. 2009) (“In addition to


       1
         He argues that In re Lambrix is off point because it involved a second or successive
application and as a result could not address whether published second or successive decisions
are binding outside of that context. But we “could” and did address that issue. We held that
published second or successive decisions are to be treated as normal prior panel precedents
without exception. See In re Lambrix, 776 F.3d at 794 (“[A] prior panel’s holding in a published
three-judge order issued under § 2244(b) is binding on all subsequent panels unless and until it is
overruled or undermined to the point of abrogation by the Supreme Court or by this court sitting
en banc.”) (emphasis added) (quotation marks omitted).
                                                 3
              Case: 17-12531    Date Filed: 02/02/2018   Page: 4 of 4


being squarely on point, the doctrine of adherence to prior precedent also mandates

that the intervening Supreme Court case actually abrogate or directly conflict with,

as opposed to merely weaken, the holding of the prior panel.”).

      AFFIRMED.




                                         4